Case 1:20-cv-01071-DCJ-JPM Document 10 Filed 01/21/21 Page 1 of 1 PageID #: 60




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                         ALEXANDRIA DIVISION


SURAJ PAUDEL,                             CIVIL DOCKET NO. 1:20-CV-01071-P
Petitioner

VERSUS                                    JUDGE DAVID C. JOSEPH

WILLIAM P BARR, ET AL.,                   MAGISTRATE JUDGE JOSEPH H.L.
Respondents                               PEREZ-MONTES


                                 JUDGMENT
       For the reasons contained in the Report and Recommendation of the

Magistrate Judge previously filed herein (ECF No. 8), noting the absence of objection

thereto, and concurring with the Magistrate Judge’s findings under the applicable

law;

       IT IS ORDERED that the Petition for Writ of Habeas Corpus (ECF Nos. 1, 5)

is hereby DISMISSED WITHOUT PREJUDICE pursuant to Rule 41 of the Federal

Rules of Civil Procedure.

       THUS DONE AND SIGNED in Chambers, this 21st day of January, 2021.



                                       _____________________________________
                                       DAVID C. JOSEPH
                                       UNITED STATES DISTRICT JUDGE
